           Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
    SHAWN MUSGRAVE,                                   )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )
                                                               Civil Action No. 21-0554 (APM)
                                                      )
    DEPARTMENT OF JUSTICE,                            )
                                                      )
                 Defendant.                           )
                                                      )
                                                      )

                                              ANSWER

        Defendant, Department of Justice (“DOJ”), hereby responds to the Complaint filed by

Plaintiff, Shawn Musgrave. Defendant respond to the separately numbered paragraphs and prayer

for relief contained in the Complaint below. To the extent that any allegation is not admitted

herein, it is denied. Moreover, to the extent that the Complaint refers to or quotes from external

documents, statutes, or other sources, Defendant may refer to such materials for their accurate and

complete contents; however, such references are not intended to be, and should not be construed

to be, an admission that the cited materials: (a) are correctly cited or quoted by Plaintiff; (b) are

relevant to this, or any other, action; or (c) are admissible in this, or any other, action.

        Defendant answers as follows:

                                           COMPLAINT 1

        The introductory paragraph contains Plaintiff’s characterization of this action, not allegations

of fact, to which no response is required. To the extent a response is required, Defendant denies.



1
        For ease of reference, Defendant refers to Plaintiff’s headings and titles, but to the extent
those headings and titles could be construed to contain factual allegations, those allegations are
denied.
            Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 2 of 7




                                         JURISDICTION

       1.      The allegations in this paragraph contain conclusions of law concerning jurisdiction

to which no response is required. To the extent a response is required, Defendant admits that this

Court has jurisdiction over at least some of Plaintiff’s claims.

                                              VENUE

       2.      The allegations in this paragraph contain conclusions of law concerning venue to

which no response is required. To the extent a response is required, Defendant admits that venue

is proper in the U.S. District Court for the District of Columbia.

                                             PARTIES

       3.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in the first two sentences of this paragraph. The third sentence constitutes

Plaintiff's conclusions of law, to which no response is required. To the extent a response is

required, Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the third sentence of this paragraph.

       4.      Defendant admits that DOJ is an agency of the government of the United States

headquartered in Washington, D.C.        The remaining allegations contained in this paragraph

contains Plaintiff’s legal conclusions, to which no response is required. To the extent a response

is required, Defendant denies the allegations in this paragraph.

       5.      Defendant admits that the Federal Bureau of Investigation (“FBI”) and the Office

of Information Policy (“OIP”) are components of DOJ.

                                         BACKGROUND

       6.      The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent a response is required,




                                                -2-
            Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 3 of 7




Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph.

       7.      The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph.

       8.      The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent a response is required,

Defendant lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph.

       9.      The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent a response is required,

Defendant admits that Plaintiff purports to characterize the contents of a news article. Responding

further, Defendant respectfully refers the Court to the news article, which is the best evidence of

its contents, and denies any allegation consistent therewith. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph.

       10.     The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent a response is required,

Defendant admits that Plaintiff purports to characterize the contents of a news article. Responding

further, Defendant respectfully refers the Court to the news article, which is the best evidence of

its contents, and denies any allegation consistent therewith. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph.




                                                 -3-
            Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 4 of 7




          11.   The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent a response is required,

Defendant admits.

          12.   Defendant admits that Plaintiff has submitted two FOIA requests relating to the

@DevinCow Twitter account, and avers that the requests are the best evidence of their contents.

Defendant avers that it lacks knowledge or information to form a belief about the truth of the

allegation that Plaintiff has the permission of the @DevinCow account owner. Defendant further

lacks knowledge or information sufficient to form a belief as to the truth of the allegations

pertaining to the causes and purposes of Plaintiff’s FOIA requests, which are immaterial.

                                   CAUSES OF ACTION
                                 FIRST CAUSE OF ACTION
                          (FBI – RECORDS DENIAL – 1480963-000)

          13.   Defendant incorporates its responses to paragraphs 1-12 above as if set forth fully

herein.

          14.   Defendant admits that the FBI received a FOIA request sent to the FBI dated

November 9, 2020. Responding further, Defendant respectfully refers the Court to the FOIA

request, which is the best evidence of its contents, and denies any allegation consistent therewith.

          15.   Defendant admits that the FBI received a FOIA request sent to the FBI dated

November 9, 2020. Responding further, Defendant respectfully refers the Court to the FOIA

request, which is the best evidence of its contents, and denies any allegation consistent therewith.

          16.   Defendant admits that the FBI sent a response to Plaintiff dated November 17,

2020. Responding further, Defendant respectfully refers the Court to the FBI’s response, which is

the best evidence of its contents, and denies any allegation consistent therewith.




                                                 -4-
            Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 5 of 7




          17.     Defendant admits that OIP received an administrative appeal from Plaintiff dated

November 23, 2020. Responding further, Defendant respectfully refers the Court to Plaintiff’s

administrative appeal, which is the best evidence of its contents, and denies any allegation

consistent therewith.

          18.     Defendant admits.

          19.     Defendant admits.

          20.     The allegations in this paragraph constitute Plaintiff’s conclusions of law, to which

no response is required. To the extent a response is required, Defendant denies the allegations in

this paragraph.

                              SECOND CAUSE OF ACTION
                (OIP – CONSTRUCTIVE RECORDS DENIAL – FOIA 2021-00272)

          21.     Defendant incorporates its responses to paragraphs 1-20 above as if set forth fully

herein.

          22.     Defendant admits that OIP received a FOIA request sent to OIP dated November

9, 2020. Responding further, Defendant respectfully refers the Court to the FOIA request, which

is the best evidence of its contents, and denies any allegation consistent therewith.

          23.     Defendant admits that OIP received a FOIA request sent to OIP dated November

9, 2020. Responding further, Defendant respectfully refers the Court to the FOIA request, which

is the best evidence of its contents, and denies any allegation consistent therewith.

          24.     Defendant admits.

          25.     The allegations in this paragraph constitute Plaintiff’s conclusions of law, to which

no response is required. To the extent a response is required, Defendant denies the allegations in

this paragraph.




                                                  -5-
               Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 6 of 7




          26.     The allegations in this paragraph constitute Plaintiff’s conclusions of law, to which

no response is required. To the extent a response is required, Defendant denies the allegations in

this paragraph.

                                        PRAYER FOR RELIEF

          The allegations constitute a prayer for relief to which no response is required. To the extent

a response is required, Defendant denies that Plaintiff is entitled to the relief requested or any other

relief.

                                      ADDITIONAL DEFENSES

          1.      The Complaint includes claims that fail to state a valid claim upon which relief may

be granted.

          2.      If Defendant acknowledges possession of responsive records, then Plaintiff is not

entitled to compel production of information that is exempt from disclosure by one or more

exemptions or exclusions enumerated in the FOIA. 5 U.S.C. § 552(b).

          3.      This Court lacks subject matter jurisdiction over any of Plaintiff’s requests for relief

that exceed the relief authorized by FOIA.

          4.      Plaintiff is not entitled to attorneys’ fees or costs.

          5.      Defendant reserves the right to assert additional defenses, affirmative or otherwise,

upon further investigation and discovery into the matters alleged.




                                                    -6-
         Case 1:21-cv-00554-APM Document 6 Filed 05/19/21 Page 7 of 7




Dated: May 19, 2021

                                     Respectfully submitted,

                                     CHANNING D. PHILLIPS, D.C. Bar #415793
                                     Acting United States Attorney

                                     BRIAN P. HUDAK
                                     Acting Chief, Civil Division


                                     By:           /s/ Stephen DeGenaro
                                           STEPHEN DEGENARO
                                           D.C. Bar #1047116
                                           Assistant United States Attorney
                                           555 Fourth Street, NW
                                           Washington, DC 20530
                                           Telephone: (202) 252-7229
                                           Facsimile: (202) 252-2599
                                           stephen.degenaro@usdoj.gov

                                     Attorneys for Defendant




                                     -7-
